
	

113 S2529 IS: National All Schedules Prescription Electronic Reporting Reauthorization Act of 2014
U.S. Senate
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2529
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2014
			Mrs. Shaheen (for herself, Mr. Toomey, Mr. Durbin, and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend and reauthorize the controlled substance monitoring program under section 399O of the
			 Public Health Service Act.
	
	
		
			1.
			Short title
			This Act may be cited as the National All Schedules Prescription Electronic Reporting Reauthorization Act of 2014.
		
			2.
			Amendment to purpose
			Paragraph (1) of section 2 of the National All Schedules Prescription Electronic Reporting Act of
			 2005 (Public Law 109–60) is amended to read as follows:
			
				
					(1)
					foster the establishment of State-administered controlled substance monitoring systems in order to
			 ensure that—
					
						(A)
						health care providers have access to the accurate, timely prescription history information that
			 they may use as a tool for the early identification of patients at risk
			 for addiction in order to initiate appropriate medical interventions and
			 avert the tragic personal, family, and community consequences of untreated
			 addiction; and
					
						(B)
						appropriate law enforcement, regulatory, and State professional licensing authorities have access
			 to prescription history information for the purposes of investigating drug
			 diversion and prescribing and dispensing practices of errant prescribers
			 or pharmacists; and
					.
		
			3.
			Amendments to controlled substance monitoring program
			Section 399O of the Public Health Service Act (42 U.S.C. 280g–3) is amended—
			
				(1)
				in subsection (a)(1)—
				
					(A)
					in subparagraph (A), by striking or;
				
					(B)
					in subparagraph (B), by striking the period at the end and inserting ; or; and
				
					(C)
					by adding at the end the following:
					
						
							(C)
							to maintain and operate an existing State-controlled substance monitoring program.
						;
				
				(2)
				by amending subsection (b) to read as follows:
				
					
						(b)
						Minimum requirements
						The Secretary shall maintain and, as appropriate, supplement or revise (after publishing proposed
			 additions and revisions in the Federal Register and receiving public
			 comments thereon) minimum requirements for criteria to be used by States
			 for purposes of clauses (ii), (v), (vi), and (vii) of subsection
			 (c)(1)(A).
					;
			
				(3)
				in subsection (c)—
				
					(A)
					in paragraph (1)(B)—
					
						(i)
						in the matter preceding clause (i), by striking (a)(1)(B) and inserting (a)(1)(B) or (a)(1)(C);
					
						(ii)
						in clause (i), by striking program to be improved and inserting program to be improved or maintained;(iii)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;(iv)by inserting after clause (ii), the following:
						(iii)a plan to apply the latest advances in health information technology in order to incorporate
			 prescription drug monitoring program data directly into the workflow of
			 prescribers and dispensers to ensure timely access to patients’ controlled
			 prescription drug history;;(v)in clause (iv) (as so redesignated), by inserting before the semicolon the following: and at least one health information technology system such as electronic health records, health
			 information exchanges, and e-prescribing systems; and
						(vi)
						in clause (v) (as so redesignated), by striking public health and inserting public health or public safety;
					
					(B)
					in paragraph (3)—
					
						(i)
						by striking If a State that submits and inserting the following:
						
							
								(A)
								In general
								If a State that submits
							;
					
						(ii)
						by inserting before the period at the end and include timelines for full implementation of such interoperability. The State shall also
			 describe the manner in which it will achieve interoperability between its
			 monitoring program and health information technology systems, as allowable
			 under State law, and include timelines for the implementation of such
			 interoperability; and
					
						(iii)
						by adding at the end the following:
						
							
								(B)
								Monitoring of efforts
								The Secretary shall monitor State efforts to achieve interoperability, as described in subparagraph
			 (A).
							;
					
					(C)
					in paragraph (5)—
					
						(i)
						by striking implement or improve and inserting establish, improve, or maintain; and
					
						(ii)
						by adding at the end the following: The Secretary shall redistribute any funds that are so returned among the remaining grantees under
			 this section in accordance with the formula described in subsection
			 (a)(2)(B).;
					
				(4)
				in subsection (d)—(A)in the matter preceding paragraph (1)—(i)by striking In implementing or improving and all that follows through (a)(1)(B) and inserting In establishing, improving, or maintaining a controlled substance monitoring program under this
			 section, a State shall comply, or with respect to a State that applies for
			 a grant under subparagraph (B) or (C) of subsection (a)(1); and
					(ii)by striking public health and inserting public health or public safety; and(B)by adding at the end the following:(5)The State shall report on interoperability with the controlled substance monitoring program of
			 Federal agencies, where appropriate, interoperability with health
			 information technology systems such as electronic health records, health
			 information exchanges, and e-prescribing, where appropriate, and whether
			 or not the State provides automatic, real-time or daily information about
			 a patient when a practitioner (or the designee of a practitioner, where
			 permitted) requests information about such patient.;
				(5)
				in subsections (e), (f)(1), and (g), by striking implementing or improving each place it appears and inserting establishing, improving, or maintaining;
			
				(6)
				in subsection (f)—
				
					(A)
					in paragraph (1)(B) by striking misuse of a schedule II, III, or IV substance and inserting misuse of a controlled substance included in schedule II, III, or IV of section 202(c) of the
			 Controlled Substance Act; and
				
					(B)
					by adding at the end the following:
					
						
							(3)
							Evaluation and reporting
							Subject to subsection (g), a State receiving a grant under subsection (a) shall provide the
			 Secretary with aggregate data and other information determined by the
			 Secretary to be necessary to enable the Secretary—
							
								(A)
								to evaluate the success of the State’s program in achieving its purposes; or
							
								(B)
								to prepare and submit the report to Congress required by subsection (k)(2).
							
							(4)
							Research by other entities
							A department, program, or administration receiving nonidentifiable information under paragraph
			 (1)(D) may make such information available to other entities for research
			 purposes.
						;(7)by striking subsection (k);
			
				(8)
				by redesignating subsections (h) through (j) as subsections (i) through (k), respectively;
			
				(9)
				in subsections (c)(1)(A)(iv) and (d)(4), by striking subsection (h) each place it appears and inserting subsection (i);
			
				(10)
				by inserting after subsection (g) the following:
				
					
						(h)
						Education and access to the monitoring system
						A State receiving a grant under subsection (a) shall take steps to—
						
							(1)
							facilitate prescriber and dispenser use of the State’s controlled substance monitoring system; and
						
							(2)
							educate prescribers and dispenser on the benefits of the system both to them and society.
						;(11)in subsection (k)(2)(A), as redesignated—(A)in clause (ii), by striking or affected and inserting , established or strengthened initiatives to ensure linkages to substance use disorder services, 
			 or affected ; and(B)in clause (iii), by striking including an assessment and inserting between controlled substance monitoring programs and health information technology systems, and 
			 including an assessment ;
				
				(12)
				in subsection (l)(1), by striking establishment, implementation, or improvement and inserting establishment, improvement, or maintenance;
			
				(13)
				in subsection (m)(8), by striking and the District of Columbia and inserting , the District of Columbia, and any commonwealth or territory of the United States; and
			
				(14)
				by amending subsection (n), to read as follows:
				
					
						(o)
						Authorization of appropriations
						To carry out this section, there are authorized to be appropriated $7,000,000 for each of fiscal
			 years 2014 through 2018.
					.
			
